NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TEODORA RAFAEL-LOPEZ,                            No.   16-73341

                Petitioner,                      Agency No. A206-782-535

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Teodora Rafael-Lopez, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Garcia-Milian v. Holder,

755 F.3d 1026, 1031 (9th Cir. 2014). We dismiss in part and deny in part the

petition for review.

      We lack jurisdiction to consider the proposed social groups that Rafael-

Lopez raises for the first time in her opening brief. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency). We also lack jurisdiction to consider her unexhausted

contentions regarding humanitarian asylum. See id.

      The agency did not err in finding that Rafael-Lopez failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question.’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))).

      Substantial evidence supports the BIA’s determination that Rafael-Lopez

failed to establish that the harm she experienced or fears in El Salvador was or


                                         2                                      16-73341
would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”); see also Barrios v. Holder, 581 F.3d 849, 856 (9th Cir.

2009) (finding a political opinion claim failed where petitioner did not present

sufficient evidence of political or ideological opposition to the gang’s ideals or that

the gang imputed a particular political belief to the petitioner). Thus, Rafael-

Lopez’s asylum and withholding of removal claims fail.

      In light of this disposition, we do not reach Rafael-Lopez’s remaining

contentions regarding the merits of her asylum and withholding of removal claims.

See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies

are not required to decide issues unnecessary to the results they reach).

      Rafael-Lopez does not challenge the BIA’s determination that she waived

review of her CAT claim. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80

(9th Cir. 2013) (issues not specifically raised and argued in a party’s opening brief

are waived).

      The record does not support Rafael-Lopez’s contentions that the BIA failed

to consider evidence or ignored arguments. See Najmabadi v. Holder, 597 F.3d

983, 990 (9th Cir. 2010) (agency need not write an exegesis on every contention);

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not


                                           3                                    16-73341
overcome the presumption that the BIA reviewed the record).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                       4                      16-73341